Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly drafted claims 77 and 81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  3/17/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 14, 33, 76, 78, 80, 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan in US2017/0349824.

Regarding Claim 1, 14:  Kan teaches a nanostructure comprising a core and at least two shells.  The core may be InP, the first shell may be ZnSe, and the second shell may be ZnS (See Example 6-7 and Paragraphs 89, 145 and 160).  The thickness of each of the shells is chosen to be between 0.1 and 0.9 nm (See Paragraph 98, 151, and 168).  The nanostructure may have an emission spectrum that has a fwhm between 10 and 60 nm (See Paragraph 162).  Thus Kan teaches nanostructures having an overlapping range of shell thicknesses and fwhm.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.

Kan is silent in terms of measuring OD on a mass basis at a particular wavelength; however, the material of Kan has at least an overlapping core size, shell thicknesses, and is made of the same composition in the same structure as that which is claimed and disclosed.  Materials of the same composition and structure must necessarily have the same properties.  As this is the case, the material of Zhang would necessarily have the OD properties instantly claimed.  

Regarding Claim 33:  Kan teaches a nanostructure comprising a core and at least two shells.  The core may be InP, the first shell may be ZnSe, and the second shell may be ZnS (See Example 6-7 and Paragraphs 89, 145 and 160).  The thickness of each of the shells is chosen to be between 0.1 and 0.9 nm (See Paragraph 98, 151, and 168).  The nanostructure may have an emission spectrum that has a fwhm between 10 and 60 nm (See Paragraph 162).  Thus Kan teaches nanostructures having an overlapping range of shell thicknesses and fwhm.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.

Kan teaches that the quantum dots may be entrained in a polymeric matrix (organic resin) (See Paragraph 176)

Kan is silent in terms of measuring OD on a mass basis at a particular wavelength; however, the material of Kan has at least an overlapping core size, shell thicknesses, and is made of the same composition in the same structure as that which is claimed and disclosed.  Materials of the same composition and structure must necessarily have the same properties.  As this is the case, the material of Zhang would necessarily have the OD properties instantly claimed.  

Regarding Claim 76 and 78: The nanostructure may have an emission spectrum that has a fwhm between 10 and 60 nm (See Paragraph 162).

Regarding Claim  80 and 82: Kan teaches that the QY may be between 60 and 99% (See Paragraph 170).

Claim(s) 55, 79 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan in view of Dubrow in US20120113672.

Regarding Claim 55:  Kan teaches a nanostructure comprising a core and at least two shells.  The core may be InP, the first shell may be ZnSe, and the second shell may be ZnS (See Example 6-7 and Paragraphs 89, 145 and 160).  The thickness of each of the shells is chosen to be between 0.1 and 0.9 nm (See Paragraph 98, 151, and 168).  The nanostructure may have an emission spectrum that has a fwhm between 10 and 60 nm (See Paragraph 162).  Thus Kan teaches nanostructures having an overlapping range of shell thicknesses and fwhm.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.

Kan teaches that the quantum dots entrained in an organic resin matrix and disposed in a film (See Paragraph 176), but is silent in terms of the QY of such a film.

However, Kan specifically cited Dubrow as teaching the construction and properties of quantum dots films used in optical devices.  Kan teaches that when such a film is created, the proportion of quantum dots is controlled in order to create particular color points and emission properties.  Kan teaches one particular film composition, wherein 20% of light is transmitted through the film, 32% is re-emitted as green light and 40% is re-emitted as red light (See Paragraph 207).  Kan goes on to teach that the green and red emitting quantum dots may be provided in separate layers (See Paragraph 215-217).  Thus Dubrow teaches the creation of red and green nanostructure film layers having a photoconversion efficiency of 32 and 40%.  Kan teaches the creation of red InP/ZnSe/ZnS quantum dots (See Example 6).  It would have been obvious to create the film of Dubrow using the material of Kan as the quantum dots of Kan are suitable for creating a film having suitable emission properties.  Those of ordinary skill in the art would be motivated to combine the teachings of Kan with those of Dubrow in order to create a film useful in the creation of a display device.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, 33, 55, 76, 78-80, and 82-83 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The newly drafted rejection over Kan and Kan  in view of Dubrow teach the newly amended features in terms of shell thickness and fwhm. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Matthew E. Hoban/Primary Examiner, Art Unit 1734